     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.754 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    TASHA WILLIAMSON, an                             Case No.: 3:18-cv-02394-WQH-JLB
      individual,
12                                                     ORDER
                                      Plaintiff,
13
      v.
14
      NATIONAL CITY, a municipal
15    corporation, LUCKY NGUYEN,
16    an individual, JOHN McGOUCH,
      an individual, and DOES 1-3,
17    inclusive,
18                                 Defendants.
19
      HAYES, Judge:
20
            The matters pending before the Court are the Motion for Summary Judgment or
21
      Partial Summary Judgment filed by Defendants National City, Lucky Nguyen and John
22
      McGough (ECF No. 50) and the Motion to Consolidate Cases filed by Plaintiff Tasha
23
      Williamson (ECF No. 51).
24
      I.    PROCEDURAL BACKGROUND
25
            On October 18, 2018, Plaintiff Tasha Williamson initiated this action by filing a
26
      Complaint against Defendant National City and DOE Defendants. (ECF No. 1). On May
27
      8, 2019, Plaintiff filed a First Amended Complaint (“FAC”) against Defendants National
28

                                                   1
                                                                          3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.755 Page 2 of 26



 1    City, Lucky Nguyen, and John McGouch. (ECF No. 24). Plaintiff alleges that she
 2    participated in a demonstration in National City Council chambers on July 24, 2018. See
 3    id. at 3. Plaintiff alleges that “[w]hen it came time to remove” Plaintiff, “[h]er hands were
 4    [ ] handcuffed behind her back as she sat on the floor” but “the handcuffs were place[d] on
 5    extremely tight by [National City] officers.” Id. at 4. Plaintiff alleges that Defendants
 6    Nguyen and McGouch removed Plaintiff from National City Council chambers by
 7    “dragging her backwards across the floor . . . .” Id. Plaintiff alleges “severe damage to her
 8    left shoulder, labrum, and rotator cuff” as a result of the “extremely tight” handcuffs and
 9    “dragg[ing] by the wrists and handcuff chain.” Id. at 5. Plaintiff brings the following three
10    causes of action: (1) excessive force in violation of 42 U.S.C. § 1983 against Defendants
11    Nguyen and McGouch; (2) violence because of race in violation of Cal. Civ. Code § 51.7
12    against Defendants National City, Nguyen, and McGouch; and (3) excessive force in
13    violation of Cal. Civ. Code § 52.1 against Defendants National City, Nguyen, and
14    McGouch. See id. at 6-11. Plaintiff seeks general, special, and punitive damages; attorney
15    fees and costs; and “[a]ny further equitable or legal relief that this Court deems just and
16    appropriate.” Id. at 11-12.
17          On June 3, 2019, Defendants National City, Nguyen, and McGouch filed an Answer.
18    (ECF No. 28).
19          On April 24, 2020, Defendants National City, Nguyen, and McGouch filed a Motion
20    for Summary Judgment or Partial Summary Judgment. (ECF No. 50). On the same day,
21    Plaintiff filed a Motion to Consolidate Cases. (ECF No. 51). On June 15, 2020, Defendants
22    National City, Nguyen, and McGouch filed a Response in opposition to Plaintiff’s Motion
23    to Consolidate Cases (ECF No. 51). (ECF No. 56). On the same day, Plaintiff filed a
24    Response in opposition to Defendants’ Motion for Summary Judgment or Partial Summary
25    Judgment (ECF No. 50). (ECF No. 58). On June 22, 2020, Plaintiff filed a Reply to the
26    Motion to Consolidate Cases (ECF No. 51). (ECF No. 60). On the same day, Defendants
27    National City, Nguyen, and McGouch filed a Reply to the Motion for Summary Judgment
28    or Partial Summary Judgment (ECF No. 50). (ECF No. 61).

                                                   2
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.756 Page 3 of 26



 1    II.   FACTS
 2          Prior to the July 24, 2018 National City Council meeting, Plaintiff “and five
 3    colleagues . . . met to discuss their protest and planned disruption of the meeting after the
 4    public comment portion of the meeting.” (Pl.’s Resp. to Defs.’ Separate Statement of
 5    Undisputed Material Facts (“SSUMF”) ¶ 1, ECF No. 58-1 at 2). Plaintiff and her
 6    colleagues “filled out jail intake forms, acquired bail money, and arranged for people to
 7    man the phones so they could call for bail after being arrested.” Id. ¶ 3, ECF No. 58-1 at
 8    2. Plaintiff and her colleagues “further discussed not cooperating with law enforcement
 9    and being ‘dead weight’ so law enforcement would have to carry them out of [National
10    City] Council chambers.” Id. ¶ 4, ECF No. 58-1 at 2.
11           After the public comment portion of the meeting, Plaintiff “stood up in the public
12    seating section of the room and said ‘I am Earl McNeil.’” Id. ¶ 6, ECF No. 58-1 at 3.
13    Plaintiff “was wearing a bulletproof vest and a sweatshirt.” Id. ¶ 7, ECF No. 58-1 at 3.
14    Plaintiff “and five other people immediately left their seats, passed the public speaking
15    podium[,] and approached the dias where the [National City] Council members were
16    sitting.” Id. ¶ 8, ECF No. 58-1 at 3. Plaintiff and her colleagues “were chanting and
17    shouting ‘you have blood on your hands’ (and/or ‘I am Earl McNeil’), and proceeded to lie
18    face up on the floor with their arms and red painted hands extended while continuing to
19    shout ‘you have blood on your hands.’” Id. ¶ 9, ECF No. 58-1 at 3.
20          “The Mayor called for order.” Id. ¶ 10, ECF No. 58-1 at 3. “The protesters did not
21    stop.” Id. ¶ 11, ECF No. 58-1 at 4. “The [National City] Council meeting was adjourned
22    to allow for order to be restored.” Id. ¶ 12, ECF No. 58-1 at 4. “Law enforcement
23    repeatedly told the protestors, and [Plaintiff] specifically, to leave the room or they would
24    be arrested.” Id. ¶ 13, ECF No. 58-1 at 4. “When warning did not work, law enforcement
25    began making arrests.” Id. ¶ 14, ECF No. 58-1 at 4.
26          A photo submitted in support of Plaintiff’s Response in opposition to Defendants’
27    Motion for Summary Judgment or Partial Summary Judgment (ECF No. 58) depicts two
28    unidentified police officers holding and lifting an unidentified, handcuffed, female, white

                                                   3
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.757 Page 4 of 26



 1    protestor by the upper arms and/or armpits. See Ex. 2 to Gilliland Decl., ECF No. 58-2 at
 2    30.   A second photo depicts two unidentified police officers hold and lifting an
 3    unidentified, handcuffed, female, white protestor by the upper arms and/or armpits. See
 4    Ex. 3 to Gilliland Decl., ECF No. 58-2 at 32. A third photo depicts two unidentified police
 5    officers hold and lifting an unidentified, handcuffed, female, white protestor by her bent
 6    elbows. See Ex. 11 to Gilliland Decl., ECF No. 58-2 at 72.
 7          “Employing the planned uncooperative and ‘dead weight’ tactics, [Plaintiff], who
 8    was lying on her back with her eyes closed and still chanting, would not move . . . .” Id. ¶
 9    15, ECF No. 58-1 at 4. Defendants “McGouch and Nguyen used their hands to put
10    [Plaintiff] in a seat[ed] position allowing [Defendant] McGouch to place [Plaintiff]’s arms
11    behind her back and handcuff her.” Id. Plaintiff “did not complain about the handcuffs
12    being too tight.” Id. ¶ 17, ECF No. 58-1 at 5. The video footage from a wall-mounted
13    camera inside National City Council chambers depicts Plaintiff and Defendants Nguyen
14    and McGouch on the other side of the podium. See Ex. F to Dong Decl. ECF No. 50-6.
15    After Plaintiff’s arms were handcuffed behind her back, Defendants Nguyen and McGouch
16    momentarily lifted Plaintiff a few feet off the floor to a semi-seated, semi-standing position.
17    See id. Soon after, Defendant Nguyen and/or Defendant McGouch lost their grip and
18    Plaintiff turned mid-air to face the floor before slowly falling to the floor face-down. See
19    id. Plaintiff momentarily remained on her stomach until Defendant Nguyen and/or
20    Defendant McGouch rolled Plaintiff onto her back. See id.; Pl.’s Resp. to Defs.’ SSUMF
21    ¶ 20, ECF No. 58-1 at 5. Again, Defendants Nguyen and McGouch put Plaintiff in a seated
22    position and then lifted Plaintiff a few feet off the floor to a semi-seated, semi-standing
23    position. See Ex. F to Dong Decl. ECF No. 50-6. Defendants Nguyen and McGouch
24    dragged Plaintiff backwards by the arms from the podium to the exit door. See id. The
25    video footage captured by Aaron Leaf depicts Defendant McGouch holding and dragging
26    Plaintiff by the upper right arm and/or right armpit. See Ex. E to Paradis Decl. ECF No.
27    50-5. The video footage captured by UPAT depicts Defendant Nguyen holding and
28    dragging Plaintiff by the left wrist and left forearm upon reaching the exit door. See Ex. D

                                                    4
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.758 Page 5 of 26



 1    to Paradis Decl. ECF No. 50-5. Plaintiff screamed from the podium to the exit door. See
 2    id.; Ex. E to Paradis Decl. ECF No. 50-5; Ex. F to Dong Decl. ECF No. 50-6; Pl.’s Resp.
 3    to Defs.’ SSUMF ¶ 26, ECF No. 58-1 at 7.
 4          The video footage from Defendant Nguyen’s and Defendant McGouch’s body
 5    cameras depict Plaintiff on the other side of the exit door. See Ex. A to Nguyen Decl. ECF
 6    No. 50-3; Ex. B to McGouch Decl. ECF No. 50-4. When Defendants’ body camera video
 7    footage begins, Plaintiff is face-down on the floor of a hallway with her arms handcuffed
 8    behind her back. See Ex. A to Nguyen Decl. ECF No. 50-3; Ex. B to McGouch Decl. ECF
 9    No. 50-4. Plaintiff stated that she was unable to stand up because Defendants had hurt her
10    shoulders and requested an ambulance. See Ex. A to Nguyen Decl. ECF No. 50-3; Ex. B
11    to McGouch Decl. ECF No. 50-4. Defendant Nguyen put Plaintiff in a seated position and
12    explained that he and Defendant McGouch were going to “double cuff” Plaintiff’s
13    handcuffs for increased comfort. See Ex. A to Nguyen Decl. ECF No. 50-3; Ex. B to
14    McGouch Decl. ECF No. 50-4. As Defendants Nguyen and McGouch added a second pair
15    of handcuffs to lengthen the distance between Plaintiff’s hands behind her back, Plaintiff
16    complained that it was “too late”, that Defendants Nguyen and McGouch had already
17    pulled her arms and hands, and that Defendants Nguyen and McGouch were “still pulling”
18    her arms and hands while double cuffing. See Ex. A to Nguyen Decl. ECF No. 50-3; Ex.
19    B to McGouch Decl. ECF No. 50-4.
20          The video footage from an unidentified police officer’s body camera depicts Plaintiff
21    back in National City Council chambers sitting on a chair near the podium. See Ex. 8 to
22    Gilliland Decl. ECF No. 58-2. The public seating section of the room was empty and
23    Plaintiff was surrounded by police officers and firefighters. See id. Firefighters conducted
24    a medical evaluation of Plaintiff. See id. When asked by a firefighter what was bothering
25    her, Plaintiff responded that her arms and wrist hurt. See id. When asked by a firefighter
26    if she would like to be taken to the hospital by ambulance, Plaintiff declined. See id.
27          “After the July 24, 2018 protest, [Plaintiff] was arrested by [Defendant] McGouch
28    for violation of California Penal Code section 403, disrupting a public meeting.”

                                                   5
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.759 Page 6 of 26



 1    (Williamson Decl. ¶ 5, ECF No. 58-3 at 2) (emphasis omitted). “A criminal case was never
 2    filed against [Plaintiff] for that arrest.” Id.
 3           “Neither [Defendants] Nguyen nor McGouch said anything about [Plaintiff]’s race
 4    or her politics before, during[,] or after her arrest.” (Pl.’s Resp. to Defs.’ SSUMF ¶ 38,
 5    ECF No. 58-1 at 10). “[N]either [Defendants] Nguyen nor McGouch treated anyone else
 6    differently because neither of them arrested, handcuffed[,] nor removed anyone else that
 7    day.” Id. ¶ 39, ECF No. 58-1 at 11.
 8           “After being released, [Plaintiff] sought medical care.” Id. ¶ 36, ECF No. 58-1 at
 9    10. Plaintiff’s July 25, 2018 medical records show that Plaintiff “complain[ed] of left hand
10    pain and bilateral shoulder pain” and experienced “[m]odest swelling of the wrist and
11    deltoid area on the left with no clinical signs of fracture . . . .” (Ex. 9 to Gilliland Decl.,
12    ECF No. 58-2 at 45-46).1 Plaintiff’s July 25, 2018 medical records further show an
13    “[i]mpression” of a “sprain[ed] left wrist and shoulder.” Id. at 46. On July 27, 2018,
14    Plaintiff complained of “back, neck, [and] shoulder pain” and was found to have a sprained
15    left wrist, wrist pain, and shoulder pain on the left side. Id. at 48. Plaintiff’s July 30, 2018
16    medical records state that “[f]ocusing on the wrist reveals mild swelling to the dorsum of
17    the right hand with some associated tenderness and slight tenderness to the mid dorsal
18    aspect of the left wrist.” Id. at 50. On July 30, 2018, Plaintiff was diagnosed with
19    “[b]ilateral wrist sprain”, “placed in a wrist splint”, and referred to physical therapy. Id. at
20    51.
21
22
23    1
        Defendants National City, Nguyen, and McGouch object to Exhibits 9 and 10 of Gilliland’s declaration
      (ECF No. 58-2 at 43-70) filed in support of Plaintiff’s Response in opposition (ECF No. 58) on the
24    grounds they are hearsay and lack foundation. See ECF No. 61-1 at 2. The Court overrules Defendants’
25    objections to Exhibit 9 (ECF No. 58-2 at 43-53) because the contents of the Exhibit may be admissible
      as statements made for medical diagnosis or treatment, provided that Plaintiff lays the proper foundation
26    at trial. See Fed. R. Evid. 803(4) (a statement made for medical diagnosis or treatment “(A) is made for-
      -and is reasonably pertinent to--medical diagnosis or treatment; and (B) describes medical history; past
27    or present symptoms or sensations; their inception; or their general cause.”). Defendants’ objections to
      Exhibit 10 (ECF No. 58-2 at 54-70) are denied as moot because the Court has not considered this Exhibit
28    in resolving this Order.

                                                         6
                                                                                        3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.760 Page 7 of 26



 1    III.   MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY
 2           JUDGMENT (ECF No. 50)
 3           A. Contentions of the Parties
 4           Defendants Nguyen and McGouch contend that they are entitled to qualified
 5    immunity regarding Plaintiff’s claim for excessive force in violation of 42 U.S.C. § 1983.
 6    Defendants National City, Nguyen, and McGouch contend that Plaintiff’s claim for
 7    violation of Cal. Civ. Code § 52.1 fails because Plaintiff fails to establish an underlying
 8    Fourth Amendment violation and specific intent by Defendants Nguyen or McGouch to
 9    violate Plaintiff’s Fourth Amendment rights. Defendants National City, Nguyen, and
10    McGouch contend that Plaintiff’s claim for violation of Cal. Civ. Code § 51.7 fails because
11    the amount of force used was reasonable and Plaintiff fails to establish racial or political
12    bias by Defendants Nguyen or McGouch.
13           Plaintiff contends that Defendants Nguyen and McGouch are not entitled to qualified
14    immunity. Plaintiff contends that Defendants National City, Nguyen, and McGouch
15    violated her Fourth Amendment rights through the use of excessive force. Plaintiff
16    contends that reasonableness of force should be determined by a jury and that there is no
17    dispute of material fact that protesters of different races were treated differently by
18    Defendants.
19           B. Standard of Review
20           “The inquiry performed [at the summary judgment stage] is the threshold inquiry of
21    determining whether there is the need for a trial—whether, in other words, there are any
22    genuine factual issues that properly can be resolved only by a finder of fact because they
23    may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477
24    U.S. 242, 250 (1986). “A party may move for summary judgment, identifying each claim
25    or defense--or the part of each claim or defense--on which summary judgment is sought.”
26    Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the movant shows that
27    there is no genuine dispute as to any material fact and the movant is entitled to judgment
28    as a matter of law.” Id. A material fact is one that is relevant to an element of a claim or

                                                   7
                                                                             3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.761 Page 8 of 26



 1    defense and whose existence might affect the outcome of the suit. See Matsushita Elec.
 2    Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The materiality of a fact is
 3    determined by the substantive law governing the claim or defense. See Anderson, 477 U.S.
 4    at 248.
 5          “On summary judgment, the moving party bears the [initial] burden of establishing
 6    the basis for its motion and identifying evidence that demonstrates the absence of a genuine
 7    issue of material fact.” Davis v. United States, 854 F.3d 594, 598 (9th Cir. 2017) (citing
 8    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “[W]ith respect to an issue on which
 9    the nonmoving party bears the burden of proof . . . , the burden on the moving party may
10    be discharged by ‘showing’—that is, pointing out to the district court—that there is an
11    absence of evidence to support the nonmoving party’s case” and not by “negating the
12    opponent’s claim.” Celotex, 477 U.S. at 323, 325.
13          The burden then shifts to the nonmovant to provide admissible evidence, beyond the
14    pleadings, of specific facts showing a genuine issue for trial. See Anderson, 477 U.S. at
15    256. To survive summary judgment, the nonmovant cannot rest solely on “conclusory
16    allegations of the complaint” or “conclusory allegations of an affidavit [or declaration].”
17    Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990). “A conclusory, self-serving
18    affidavit [or declaration], lacking detailed facts and any supporting evidence, is insufficient
19    to create a genuine issue of material fact.” F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d
20    1168, 1171 (9th Cir. 1997), as amended (Apr. 11, 1997). Instead, the nonmovant must
21    designate which specific facts show that there is a genuine issue for trial. See Anderson,
22    477 U.S. at 256. “In short, what is required to defeat summary judgment is simply evidence
23    ‘such that a reasonable juror drawing all inferences in favor of the respondent could return
24    a verdict in the respondent’s favor.’” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir.
25    2017) (quoting Reza v. Pearce, 806 F.3d 497, 505 (9th Cir. 2015)).
26          “The evidence of the non-movant is to be believed, and all justifiable inferences are
27    to be drawn in his favor.” Anderson, 477 U.S. at 255 (citing Adickes v. S. H. Kress & Co.,
28    398 U.S. 144, 158-59 (1970)). The nonmoving party’s affidavit or “declaration is to be

                                                    8
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.762 Page 9 of 26



 1    accepted as true” and the nonmoving party’s “evidence should not be weighed against the
 2    evidence of” the moving party. Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1289 (9th
 3    Cir. 1987). “Credibility determinations, the weighing of the evidence, and the drawing of
 4    legitimate inferences from the facts are jury functions, not those of a judge . . . .” Anderson,
 5    477 U.S. at 255.
 6          C. Discussion
 7                       i. Excessive Force in Violation of 42 U.S.C. § 1983 Against
 8                         Defendants Nguyen and McGouch (claim 1)
 9          Defendants Nguyen and McGouch contend that they are entitled to qualified
10    immunity regarding Plaintiff’s first claim for excessive force in violation of 42 U.S.C. §
11    1983. Defendants Nguyen and McGouch contend that the amount of force used to remove
12    Plaintiff from National City Council chambers was minimal and reasonable. Defendants
13    Nguyen and McGouch contend that there was a significant government interest in
14    controlling protesters and quickly removing Plaintiff from National City Council
15    chambers. Defendants Nguyen and McGouch contend that there was no clearly established
16    law at the time of the incident that would have put them on notice that removing Plaintiff
17    from the room in the manner that she was removed would violate the Fourth Amendment.
18    Defendants Nguyen and McGouch contend that no constitutional violation occurred when
19    Plaintiff was handcuffed because Plaintiff failed to complain about the tightness of the
20    handcuffs and failed to sustain significant and lasting injury to her wrists.
21          Plaintiff contends that Defendants Nguyen and McGouch are not entitled to qualified
22    immunity. Plaintiff contends that Defendants Nguyen and McGouch violated Plaintiff’s
23    Fourth Amended rights because the significant nature of the intrusion outweighs the
24    government’s minimal interest in the use of force. Plaintiff contends that the Fourth
25    Amendment violation was clearly established because Defendants Nguyen and McGouch
26    caused unnecessary pain during Plaintiff’s arrest or detention and used excessive force
27    while Plaintiff was passively resisting.
28

                                                     9
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.763 Page 10 of 26



 1          Section 1983 provides a remedy for constitutional tort violations committed by state
 2    and local government officials. Section 1983 states, in relevant part,
 3          Every person who, under color of any statute, ordinance, regulation, custom,
            or usage, of any State or Territory or the District of Columbia, subjects, or
 4
            causes to be subjected, any citizen of the United States or other person within
 5          the jurisdiction thereof to the deprivation of any rights, privileges, or
            immunities secured by the Constitution and laws, shall be liable to the party
 6
            injured in an action at law, suit in equity, or other proper proceeding for
 7          redress . . . .
 8
      42 U.S.C. § 1983. “The purpose of § 1983 is to deter state actors from using the badge of
 9
      their authority to deprive individuals of their federally guaranteed rights and to provide
10
      relief to victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992).
11
      “Section 1983 is not itself a source of substantive rights, but merely provides a method for
12
      vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271
13
      (1994). To prevail on a § 1983 claim, “a plaintiff must show that (1) acts by the defendants
14
      (2) under color of state law (3) depriv[ed][him] of federal rights, privileges or immunities
15
      [and] (4) caus[ed][him] damage . . . .” Thornton v. City of St. Helens, 425 F.3d 1158, 1164
16
      (9th Cir. 2005) (alterations in original) (citation omitted).
17
            “The principles of qualified immunity shield an officer from personal liability when
18
      an officer reasonably believes that his or her conduct complies with the law.” Pearson v.
19
      Callahan, 555 U.S. 223, 244 (2009). More specifically, “government officials performing
20
      discretionary functions generally are shielded from liability for civil damages insofar as
21
      their conduct does not violate clearly established statutory or constitutional rights of which
22
      a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
23
      “The protection of qualified immunity applies regardless of whether the government
24
      official’s error is a mistake of law, a mistake of fact, or a mistake based on mixed questions
25
      of law and fact.” Pearson, 555 U.S. at 231. Because qualified immunity is “an immunity
26
      from suit rather than a mere defense to liability . . . , it is effectively lost if a case is
27
      erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
28

                                                    10
                                                                               3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.764 Page 11 of 26



 1          “An officer cannot be said to have violated a clearly established right unless the
 2    right’s contours were sufficiently definite that any reasonable official in [his] shoes would
 3    have understood that he was violating it, . . . meaning that existing precedent . . . placed
 4    the statutory or constitutional question beyond debate.” City & Cty. of San Francisco,
 5    Calif. v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (first and third alterations in original)
 6    (citation omitted). “This exacting standard gives government officials breathing room to
 7    make reasonable but mistaken judgments by protect[ing] all but the plainly incompetent or
 8    those who knowingly violate the law.” Id. (alteration in original). “[T]he salient question
 9    . . . is whether the state of the law at the time of an incident provided fair warning to the
10    defendants that their alleged [conduct] was unconstitutional.” Tolan v. Cotton, 572 U.S.
11    650, 656 (2014) (alterations in original).
12          “Qualified immunity shields federal and state officials from money damages unless
13    a plaintiff pleads facts showing (1) that the official violated a statutory or constitutional
14    right, and (2) that the right was ‘clearly established’ at the time of the challenged conduct.”
15    Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (quoting Harlow, 457 U.S. at 818). “First,
16    a court must decide whether the facts that a plaintiff has alleged . . . or shown . . . make out
17    a violation of a constitutional right.” Pearson, 555 U.S. at 232 (citations omitted). “[T]he
18    constitutional violation prong concerns the reasonableness of the officer’s mistake of fact .
19    . . .” Torres v. City of Madera, 648 F.3d 1119, 1127 (9th Cir. 2011). While an officer’s
20    actions are not judged “with the 20/20 vision of hindsight,” “[w]here an officer’s particular
21    use of force is based on a mistake of fact, we ask whether a reasonable officer would have
22    or should have accurately perceived that fact.” Id. at 1124. “[I]f the answer to [the first]
23    inquiry is yes, we proceed to determine whether the constitutional right was clearly
24    established in light of the specific context of the case at the time of the events in question.”
25    Mattos v. Agarano, 661 F.3d 433, 440 (9th Cir. 2011).
26          “[T]he clearly established prong concerns the reasonableness of the officer’s mistake
27    of law . . . .” Torres, 648 F.3d at 1127. “For a right to be clearly established, its contours
28    must be sufficiently clear that a reasonable official would understand that his or her actions

                                                    11
                                                                                 3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.765 Page 12 of 26



 1    violated that right.” Tarabochia v. Adkins, 766 F.3d 1115, 1125 (9th Cir. 2014). “The
 2    plaintiff bears the burden of proof that the right allegedly violated was clearly
 3    established[.]” Id. (alteration in original). “To meet this standard the very action in
 4    question need not have previously been held unlawful.” Id. The question is “whether a
 5    reasonable officer would have had fair notice that [the action] was unlawful[.]” Id.
 6    (alterations in original).
 7           The Fourth Amendment guarantees “[t]he right of the people . . . against
 8    unreasonable searches and seizures . . . .” U.S. Const. amend. IV. “A claim that law-
 9    enforcement officers used excessive force to effect a seizure is governed by the Fourth
10    Amendment’s reasonableness standard.” Plumhoff v. Rickard, 572 U.S. 765, 774 (2014).
11    In other words, to prove an excessive force claim under § 1983, the plaintiff “must show
12    only that the force purposely or knowingly used against him was objectively
13    unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015). “A court (judge
14    or jury) cannot apply this standard mechanically.”        Id. at 397.   “Rather, objective
15    reasonableness turns on the ‘facts and circumstances of each particular case.’” Id. (quoting
16    Graham v. Connor, 490 U.S. 386, 396 (1989)). “A court must make this determination
17    from the perspective of a reasonable officer on the scene, including what the officer knew
18    at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham, 490 U.S. at 396).
19    “The calculus of reasonableness must embody allowance for the fact that police officers
20    are often forced to make split-second judgments—in circumstances that are tense,
21    uncertain, and rapidly evolving—about the amount of force that is necessary in a particular
22    situation.” Graham, 490 U.S. at 396-97. “[T]he question is whether the officers’ actions
23    are objectively reasonable in light of the facts and circumstances confronting them, without
24    regard to their underlying intent or motivation.” Id. at 397.
25           “Determining whether the force used to effect a particular seizure is reasonable
26    under the Fourth Amendment requires a careful balancing of the nature and quality of the
27    intrusion on the individual’s Fourth Amendment interests against the countervailing
28    governmental interests at stake.” Id. at 396. In other words, courts “must balance the

                                                   12
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.766 Page 13 of 26



 1    amount of force applied against the need for that force.” Bryan v. MacPherson, 630 F.3d
 2    805, 823-24 (9th Cir. 2010).          The fact-and-circumstance-specific nature of the
 3    reasonableness test makes it “not capable of precise definition or mechanical application .
 4    . . .” Graham, 490 U.S. at 396.
 5          Courts must pay “careful attention to the facts and circumstances of each particular
 6    case, including the severity of the crime at issue, whether the suspect poses an immediate
 7    threat to the safety of the officers or others, and whether he is actively resisting arrest or
 8    attempting to evade arrest by flight.” Id. “These factors, however, are not exclusive.”
 9    Bryan, 630 F.3d at 826. “Rather, [courts] examine the totality of the circumstances and
10    consider whatever specific factors may be appropriate in a particular case, whether or not
11    listed in Graham.” Id. “In some cases, for example, the availability of alternative methods
12    of capturing or subduing a suspect may be a factor to consider.” Smith v. City of Hemet,
13    394 F.3d 689, 701 (9th Cir. 2005). Other factors that may bear on the reasonableness of
14    the force used include “the relationship between the need for the use of force and the
15    amount of force used; the extent of the plaintiff’s injury; any effort made by the officer to
16    temper or to limit the amount of force; the severity of the security problem at issue; [and]
17    the threat reasonably perceived by the officer . . . .” Kingsley, 576 U.S. at 397.
18          The Court of Appeals has stated that courts must “first consider[ ] the nature and
19    quality of the alleged intrusion; [ ] then consider the governmental interests at stake by
20    looking at (1) how severe the crime at issue is, (2) whether the suspect posed an immediate
21    threat to the safety of the officers or others, and (3) whether the suspect was actively
22    resisting arrest or attempting to evade arrest by flight.” Thomas v. Dillard, 818 F.3d 864,
23    889 (9th Cir. 2016) (quoting Mattos, 661 F.3d at 441), as amended (May 5, 2016). These
24    factors are not exclusive and courts are “free to consider issues outside the three
25    enumerated above when additional facts are necessary to account for the totality of
26    circumstances in a given case.” Mattos, 661 F.3d at 441. “Because [the excessive force
27    inquiry] nearly always requires a jury to sift through disputed factual contentions, and to
28    draw inferences therefrom, we have held on many occasions that summary judgment or

                                                   13
                                                                               3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.767 Page 14 of 26



 1    judgment as a matter of law in excessive force cases should be granted sparingly.” Smith,
 2    394 F.3d at 701 (alteration in original).
 3                            1. Tight Handcuffs
 4          “It is well-established that overly tight handcuffing can constitute excessive force.”
 5    Wall v. Cty. of Orange, 364 F.3d 1107, 1112 (9th Cir. 2004). “The issue of tight
 6    handcuffing is usually fact-specific and is likely to turn on the credibility of the witnesses.”
 7    LaLonde v. Cty. of Riverside, 204 F.3d 947, 960 (9th Cir. 2000).
 8          In several cases, the Court of Appeals has found no qualified immunity on excessive
 9    force claims regarding tight handcuffing and/or contentions that tight handcuffing
10    presented a triable issue of fact as to an excessive force claim. However, in each of those
11    cases, the plaintiff repeatedly complained that the handcuffs were too tight and/or
12    repeatedly asked officers to loosen them. See e.g., Meredith v. Erath, 342 F.3d 1057, 1060,
13    1063-64 (9th Cir. 2003) (no qualified immunity on excessive force claim when defendant
14    IRS agent tightly handcuffed plaintiff and refused to loosen handcuffs for 30 minutes
15    despite several complaints from plaintiff); LaLonde, 204 F.3d at 960, 962 (triable issue of
16    fact as to excessive force claim and no qualified immunity when defendant officers tightly
17    handcuffed plaintiff, refused to loosen the handcuffs when plaintiff complained, and
18    permitted pepper spray to remain on plaintiff’s face); Palmer v. Sanderson, 9 F.3d 1433,
19    1436 (9th Cir. 1993) (no qualified immunity on excessive force claim when “Sanderson [
20    ] presented no evidence that would justify handcuffing Palmer so tightly that he suffered
21    pain and bruises, or to justify his refusal to loosen the handcuffs after Palmer complained
22    of the pain”); Alexander v. Cty. of Los Angeles, 64 F.3d 1315, 1322-23 (9th Cir. 1995)
23    (triable issue of fact as to excessive force claim and no qualified immunity when defendant
24    officers disregarded plaintiff’s repeated requests to loosen or remove handcuffs for 35 to
25    40 minutes); Wall, 364 F.3d at 1109-10, 1112 (triable issue of fact as to excessive force
26    claim and no qualified immunity when defendant officer tightly handcuffed plaintiff, threw
27    him into patrol car, left him there for 20 minutes in 80 to 90 degree heat, and disregarded
28    two requests from plaintiff to loosen the handcuffs).

                                                    14
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.768 Page 15 of 26



 1          District courts have also denied qualified immunity in cases where the plaintiff
 2    repeatedly complained that the handcuffs were too tight and/or repeatedly asked officers
 3    to loosen them. See e.g., Gregory v. Adams, No. CIV S-05-1393 FCD EFB P, 2008 WL
 4    486013, at *5-6 (E.D. Cal. Feb. 19, 2008) (triable issue of fact as to excessive force claim
 5    when plaintiff “was wearing a wrist brace at the time the handcuffs were placed on him
 6    [and] repeatedly called out to have the [hand]cuffs loosened because he was in acute pain,
 7    and that those appeals were ignored for a protracted period of time”), report and
 8    recommendation adopted, No. CIV S-05-1393 FCD EFB P, 2008 WL 780672 (E.D. Cal.
 9    Mar. 21, 2008); Lawrence v. City & Cty. of San Francisco, 258 F. Supp. 3d 977, 990-92
10    (N.D. Cal. 2017) (triable issue of fact as to excessive force claim and no qualified immunity
11    when “there [wa]s no evidence that [defendant officer] checked the tightness of the
12    handcuffs or placed another set of handcuffs on [p]laintiff in response to his complaints
13    after [p]laintiff told her that the handcuffs caused him pain”); Arias v. Amador, 61 F. Supp.
14    3d 960, 977 (E.D. Cal. 2014) (triable issue of fact as to excessive force claim when
15    defendant officer “ignored [plaintiff]’s request (and a paramedic’s suggestion) to loosen
16    [plaintiff]’s handcuffs”, “failed to secure [the handcuffs] to prevent them from tightening
17    during the drive to jail”, and “drove in such a way as to cause the handcuffs to actually
18    become tighter”).
19          A single complaint regarding tight handcuffs or a single request to loosen or remove
20    tight handcuffs is generally insufficient to show that the tight handcuffing constituted
21    excessive force. See e.g., Smith v. Yarborough, No. CV 04-4502-DSF (JTL), 2008 WL
22    4877464, at *12-14 (C.D. Cal. Nov. 7, 2008) (defendant sergeant was entitled to summary
23    judgment on excessive force claim because “there [wa]s no evidence that plaintiff
24    complained about the handcuffs to [defendant sergeant] on more than one occasion” and
25    “[n]or was this a situation where plaintiff had a preexisting condition or injury, known to
26    [defendant sergeant], making tight handcuffing particularly painful or harmful”), aff’d, 578
27    F. App’x 721 (9th Cir. 2014); Antonellis v. California, No. SACV 15-00024 JVS (JCGx),
28    2017 WL 6021425, at *5 (C.D. Cal. Jan. 31, 2017) (defendant officer was entitled to

                                                   15
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.769 Page 16 of 26



 1    summary judgment on excessive force claim because plaintiff’s “single complaint to [ ]
 2    [defendant] officers [about excessive tightness] and allegation of bruising [could not]
 3    support her excessive force claim”), aff’d, 728 F. App’x 739 (9th Cir. 2018); Shaw v. City
 4    of Redondo Beach, No. CV 05-0481 SVW (FMOx), 2005 WL 6117549, at *9, 11 (C.D.
 5    Cal. Aug. 23, 2005) (defendant officer was entitled to summary judgment on excessive
 6    force claim because plaintiff “did not repeatedly request to have the handcuffs removed or
 7    loosened, was not in any demonstrable pain, did not complain of pain or inform [defendant
 8    officer] of any pre-existing injuries, and was not pushed or shoved”); Han v. City of Los
 9    Angeles, No. CV 14-08582 DDP (AJWx), 2016 WL 2758241, at *8, 10 (C.D. Cal. May
10    12, 2016) (dismissing claim against defendant guards and officers regarding excessive
11    force claim on summary judgment because “the only facts for excessive force . . . [we]re
12    that [p]laintiff informed [defendant] officers of a preexisting shoulder injury that was
13    causing him pain based on the handcuffs being tight behind his back and that [defendant]
14    officers did not do anything to alleviate that pain”).
15          In this case, the evidence in the records shows that Plaintiff “did not complain about
16    the handcuffs being too tight.” (Pl.’s Resp. to Defs.’ SSUMF ¶ 17, ECF No. 58-1 at 5).
17    The evidence in the records shows that Defendants Nguyen and McGouch placed a second
18    pair of handcuffs on Plaintiff to lengthen the distance between Plaintiff’s hands behind her
19    back. See Ex. A to Nguyen Decl. ECF No. 50-3; Ex. B to McGouch Decl. ECF No. 50-4.
20    Plaintiff has failed to come forward with evidence to show that Defendants Nguyen and
21    McGouch were aware of Plaintiff’s tight handcuffs. Plaintiff has failed to present evidence
22    to support a genuine issue of material fact as to the excessive force claim regarding tight
23    handcuffs. The Court need not consider the second qualified immunity prong because the
24    Court finds that there is no genuine issue of material fact as to whether the handcuffing
25    constituted a constitutional violation. The Court grants summary judgment in favor of
26    Defendants Nguyen and McGouch and against Plaintiff for excessive force in violation of
27    42 U.S.C. § 1983 (claim 1) regarding tight handcuffs.
28

                                                   16
                                                                             3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.770 Page 17 of 26



 1                           2. Pulling Plaintiff’s Arms and Hands
 2          In this case, the evidence in the records shows that Defendants Nguyen and
 3    McGouch put Plaintiff in a seated position and then lifted Plaintiff a few feet off the floor
 4    to a semi-seated, semi-standing position while Plaintiff’s hands were handcuffed behind
 5    her back. See Ex. F to Dong Decl. ECF No. 50-6. Reviewed in the light most favorable to
 6    Plaintiff, the evidence in the records shows that Defendants Nguyen and McGouch dragged
 7    Plaintiff backwards by the arms from the podium to the exit door while she was handcuffed.
 8    See id. The video footage captured by Aaron Leaf depicts Defendant McGouch holding
 9    and dragging Plaintiff by the upper right arm and/or right armpit. See Ex. E to Paradis
10    Decl. ECF No. 50-5. The video footage captured by UPAT depicts Defendant Nguyen
11    holding and dragging Plaintiff by the left wrist and left forearm upon reaching the exit
12    door. See Ex. D to Paradis Decl. ECF No. 50-5. The evidence in the records shows that
13    Plaintiff screamed while she was dragged from the podium to the exit door. See id.; Ex. E
14    to Paradis Decl. ECF No. 50-5; Ex. F to Dong Decl. ECF No. 50-6; Pl.’s Resp. to Defs.’
15    SSUMF ¶ 26, ECF No. 58-1 at 7.
16          The evidence in the record shows that, later the same day, when asked by a firefighter
17    what was bothering her, Plaintiff responded that her arms and wrist hurt. See Ex. 8 to
18    Gilliland Decl. ECF No. 58-2. When asked by a firefighter if she would like to be taken to
19    the hospital by ambulance, Plaintiff declined. See id. Plaintiff’s July 25, 2018 medical
20    records show that Plaintiff “complain[ed] of left hand pain and bilateral shoulder pain” and
21    experienced “[m]odest swelling of the wrist and deltoid area on the left with no clinical
22    signs of fracture . . . .” (Ex. 9 to Gilliland Decl., ECF No. 58-2 at 45-46). Plaintiff’s July
23    25, 2018 medical records further show an “[i]mpression” of a “sprain[ed] left wrist and
24    shoulder.” Id. at 46. On July 27, 2018, Plaintiff complained of “back, neck, [and] shoulder
25    pain” and was found to have a sprained left wrist and shoulder pain on the left side. Id. at
26    48. Plaintiff’s July 30, 2018 medical records state that “[f]ocusing on the wrist reveals
27    mild swelling to the dorsum of the right hand with some associated tenderness and slight
28    tenderness to the mid dorsal aspect of the left wrist.” Id. at 50. On July 30, 2018, Plaintiff

                                                   17
                                                                               3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.771 Page 18 of 26



 1    was diagnosed with “[b]ilateral wrist sprain”, “placed in a wrist splint”, and referred to
 2    physical therapy. Id. at 51.
 3          Courts must “first consider[ ] the nature and quality of the alleged intrusion; [ ] then
 4    consider the governmental interests at stake by looking at (1) how severe the crime at issue
 5    is, (2) whether the suspect posed an immediate threat to the safety of the officers or others,
 6    and (3) whether the suspect was actively resisting arrest or attempting to evade arrest by
 7    flight.” Thomas, 818 F.3d at 889 (quoting Mattos, 661 F.3d at 441).
 8          The evidence in the record demonstrates a substantial intrusion. Plaintiff screamed
 9    while she was dragged from the podium to the exit door. See Ex. D to Paradis Decl. ECF
10    No. 50-5; Ex. E to Paradis Decl. ECF No. 50-5; Ex. F to Dong Decl. ECF No. 50-6; Pl.’s
11    Resp. to Defs.’ SSUMF ¶ 26, ECF No. 58-1 at 7. On July 25, 2018, Plaintiff complained
12    of pain in her left hand and bilateral shoulder pain. See Ex. 9 to Gilliland Decl., ECF No.
13    58-2 at 45-46. On July 27, 2018, Plaintiff complained of back, neck, and shoulder pain
14    and was found to have a sprained left wrist and shoulder pain on the left side. See id. at
15    48. On July 30, 2018, Plaintiff was diagnosed with mild swelling of the right hand and
16    tenderness of the left wrist. See id. at 50. On July 30, 2018, Plaintiff was diagnosed with
17    bilateral wrist sprain, placed in a wrist splint, and referred to physical therapy. See id. at
18    51.
19          The evidence in the record demonstrates that “the governmental interests at stake”
20    were comparatively low. Thomas, 818 F.3d at 889 (quoting Mattos, 661 F.3d at 441). The
21    “crime at issue” was “violation of California Penal Code section 403,” “disturbance of a
22    public assembly or meeting,” which is “a misdemeanor.” Id. (quoting Mattos, 661 F.3d at
23    441); Williamson Decl. ¶ 5, ECF No. 58-3 at 2; Cal. Penal Code § 403. Plaintiff did not
24    “pose[] an immediate threat to the safety of the officers or others” and was not “actively
25    resisting arrest or attempting to evade arrest by flight” because Plaintiff “[e]mploy[ed] . . .
26    uncooperative and ‘dead weight’ tactics [by] lying on her back with her eyes closed[,] . . .
27    chanting, [and] [ ] not mov[ing] . . . .” Thomas, 818 F.3d at 889 (quoting Mattos, 661 F.3d
28    at 441); Pl.’s Resp. to Defs.’ SSUMF ¶ 15, ECF No. 58-1 at 4.

                                                    18
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.772 Page 19 of 26



 1          The Court finds that Plaintiff presents a genuine issue of material fact as to the
 2    excessive force claim regarding Defendant Nguyen’s and Defendant McGouch’s pulling
 3    of Plaintiff’s arms and hands such that a reasonable jury could find excessive force in
 4    violation of 42 U.S.C. § 1983. See e.g., Lopez v. Chula Vista Police Dep’t, No. 07cv1272
 5    WQH (BLM), 2009 WL 10725739, at *7 (S.D. Cal. June 22, 2009) (“In spite of [p]laintiff’s
 6    non-resistance and immediate offering of his ICE credentials, . . . [d]efendant [o]fficers
 7    ‘spun [[p]laintiff] around,’ ‘yank[ed] [his] arms in . . . opposite directions,’ lifted him off
 8    his feet by ‘jamm[ing]’ his arm ‘all the way up,’ and then ‘took [him] down to the ground.’
 9    . . . with such force that it caused [p]laintiff extreme back pain which ultimately required
10    surgery. . . . [O]ne [defendant] [o]fficer put a taser to [p]laintiff’s ribs and threatened to
11    tase him, and at least one [defendant] [o]fficer pointed a gun at [p]laintiff’s head. . . . [A]
12    reasonable jury could find that [ ] [d]efendant [o]fficers used excessive force in violation
13    of the Fourth Amendment when they initially detained and handcuffed [p]laintiff.”).
14          An officer will not be entitled to qualified immunity if the law is “clearly established
15    such that it would be clear to a reasonable officer that his conduct was unlawful in the
16    situation he confronted.” Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1078-79 (9th Cir.
17    2011). It was clearly established at the time of the incident that Defendant Nguyen’s and
18    Defendant McGouch’s use of force must be reasonable under the circumstances. Taking
19    the evidence in the light most favorable to Plaintiff, the Court finds that Defendants Nguyen
20    and McGouch are not entitled to qualified immunity regarding the pulling of Plaintiff’s
21    arms and hands. The Court denies summary judgment as to excessive force in violation of
22    42 U.S.C. § 1983 (claim 1) regarding Defendant Nguyen’s and Defendant McGouch’s
23    pulling of Plaintiff’s arms and hands.
24                    ii. Excessive Force in Violation of Cal. Civ. Code § 52.1 Against
25                        Defendants National City, Nguyen, and McGouch (claim 3)
26          Defendants National City, Nguyen, and McGouch contend that Plaintiff’s third
27    claim pursuant to Cal. Civ. Code § 52.1 fails because Plaintiff fails to establish a requisite
28    underlying Fourth Amendment violation and Plaintiff fails to establish specific intent by

                                                    19
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.773 Page 20 of 26



 1    Defendants Nguyen or McGouch to violate Plaintiff’s Fourth Amendment rights. Plaintiff
 2    contends that Defendants National City, Nguyen, and McGouch violated her Fourth
 3    Amendment rights through the use of excessive force.
 4          California Civil Code § 52.1 states, in relevant part,
 5          Any individual whose exercise or enjoyment of rights secured by the
            Constitution or laws of the United States, or of rights secured by the
 6
            Constitution or laws of this state, has been interfered with, or attempted to be
 7          interfered with, . . . may institute and prosecute in his or her own name and
            on his or her own behalf a civil action for damages . . . .
 8
 9    Cal. Civ. Code § 52.1(c). The elements of a § 52.1 excessive force claim are essentially
10    identical to those of a § 1983 excessive force claim. See City of Simi Valley v. Superior
11    Court, 111 Cal. App. 4th 1077, 1085 (2003) (where federal constitutional claims are barred
12    and there is no conduct constituting a state constitutional violation, there is no basis for
13    liability under § 52.1).
14          For the reasons stated above in the Court’s analysis of Plaintiff’s § 1983 claim,
15    Plaintiff has failed to present a genuine issue of material fact as to excessive force regarding
16    tight handcuffs. Therefore, Plaintiff’s claim against Defendants National City, Nguyen,
17    and McGouch for excessive force in violation of § 52.1 regarding tight handcuffs also fails.
18    See e.g., Lawrence, 258 F. Supp. 3d at 998 (“[T]here is no evidence that [defendant officer]
19    violated [p]laintiff’s constitutional rights. Accordingly, there is no basis to state a [§ 52.1]
20    claim against [defendant officer].”). The court grants summary judgment in favor of
21    Defendants National City, Nguyen, and McGouch and against Plaintiff for excessive force
22    in violation of Cal. Civ. Code § 52.1 (claim 3) regarding tight handcuffs.
23          For the reasons stated above in the Court’s analysis of Plaintiff’s § 1983 claim,
24    Plaintiff has presented a genuine issue of material fact as to excessive force regarding
25    Defendant Nguyen’s and Defendant McGouch’s pulling of Plaintiff’s arms and hands.
26    Therefore, Plaintiff has presented a genuine issue of material fact as to whether Defendants
27    Nguyen and McGouch are liable pursuant to § 52.1. See e.g., Lopez, 2009 WL 10725739,
28    at *13 (“For the reasons stated above in the Court’s analysis of [p]laintiff’s § 1983 claims

                                                    20
                                                                                 3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.774 Page 21 of 26



 1    against the [d]efendant [o]fficers and [s]ergeants, [p]laintiff has raised a triable issue of
 2    fact as to whether the [d]efendant [o]fficers and [s]ergeants are liable pursuant to . . . §
 3    52.1.”). The Court denies summary judgment as to excessive force in violation of Cal. Civ.
 4    Code § 52.1 (claim 3) regarding Defendant Nguyen’s and Defendant McGouch’s pulling
 5    of Plaintiff’s arms and hands.
 6          California Government Code § 815.2 states that
 7          (a) A public entity is liable for injury proximately caused by an act or
            omission of an employee of the public entity within the scope of his
 8
            employment if the act or omission would, apart from this section, have given
 9          rise to a cause of action against that employee or his personal representative.
10
            (b) Except as otherwise provided by statute, a public entity is not liable for
11          an injury resulting from an act or omission of an employee of the public entity
            where the employee is immune from liability.
12
13    Cal. Gov’t Code § 815.2. “California . . . has rejected the Monell rule and imposes liability
14    on counties [and cities] under the doctrine of respondeat superior for acts of county [and
15    city] employees; it grants immunity to counties [and cities] only where the public employee
16    would also be immune.” Robinson v. Solano Cty., 278 F.3d 1007, 1016 (9th Cir. 2002)
17    (citing Cal. Gov’t Code § 815.2). “[A] governmental entity can be held vicariously liable
18    when a police officer acting in the course and scope of employment uses excessive force .
19    . . .” Mary M. v. City of Los Angeles, 54 Cal. 3d 202, 215 (1991). Defendants do not claim
20    that Defendants Nguyen and McGouch were acting outside the scope of their employment.
21    Therefore, Defendant National City would be vicariously liable for any excessive force
22    committed by Defendants Nguyen and McGouch in violation of § 52.1. See e.g., Lopez,
23    2009 WL 10725739, at *13 (“[B]ecause California law imposes liability on public entities
24    for acts committed by their employees while in the scope of their employment, see Cal.
25    Gov’t Code § 815.2, the Court denies the Motion for Summary Judgment as to Plaintiff’s
26    § 52.1 claims against the Municipal Defendants.”). The Court denies summary judgment
27    as to Defendant National City’s vicarious liability for excessive force in violation of Cal.
28

                                                   21
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.775 Page 22 of 26



 1    Civ. Code § 52.1 (claim 3) regarding Defendant Nguyen’s and Defendant McGouch’s
 2    pulling of Plaintiff’s arms and hands.
 3                   iii. Violence Because of Race in Violation of Cal. Civ. Code § 51.7
 4                        Against Defendants National City, Nguyen, and McGouch (claim
 5                        2)
 6          Defendants National City, Nguyen, and McGouch contend that Plaintiff’s second
 7    claim pursuant to Cal. Civ. Code § 51.7 is precluded because the amount of force used to
 8    handcuff and remove Plaintiff from National City Council chambers was reasonable.
 9    Defendants National City, Nguyen, and McGouch contend that Plaintiff fails to establish
10    the second element of her § 51.7 claim because Plaintiff fails to establish racial or political
11    bias by Defendants Nguyen or McGouch.
12          Plaintiff contends that reasonableness of force should be determined by a jury
13    because the inquiry requires sifting through and drawing inferences from disputed factual
14    contentions. Plaintiff contends that there is no dispute of material fact that protesters of
15    different races were treated differently because three female white protesters were carried
16    out of National City Council chambers in a reasonable manner while Plaintiff, a black
17    female protester, was subjected to excessive force.
18          California Civil Code § 51.7 states, in relevant part,
19          All persons within the jurisdiction of this state have the right to be free from
            any violence, or intimidation by threat of violence, committed against their
20
            persons or property because of political affiliation, or on account of any
21          characteristic listed or defined in subdivision (b) or (e) of Section 51, or
            position in a labor dispute, or because another person perceives them to have
22
            one or more of those characteristics. The identification in this subdivision of
23          particular bases of discrimination is illustrative rather than restrictive.
24
      Cal. Civ. Code § 51.7(b). Characteristics include sex, race, color, religion, ancestry,
25
      national origin, disability, medical condition, genetic information, marital status, sexual
26
      orientation, citizenship, primary language, or immigration status. See Cal. Civ. Code §
27
      51(b), (e). Sections 51.7 and 52.1 were enacted to “provide a civil remedy for hate crimes.”
28

                                                    22
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.776 Page 23 of 26



 1    D.C. v. Harvard-Westlake Sch., 176 Cal. App. 4th 836, 844 (2009). To prevail on a § 51.7
 2    claim, a plaintiff must establish four elements: (1) the defendants threatened or committed
 3    violent acts against the plaintiff; (2) the defendants were motivated by their perception of
 4    the plaintiff’s race; (3) the plaintiff was harmed; and (4) the defendants’ conduct was a
 5    substantial factor in causing the plaintiff’s harm. See Austin B. v. Escondido Union Sch.
 6    Dist., 149 Cal. App. 4th 860, 880-81 (2007).
 7          In this case, the evidence in the record shows that “neither [Defendants] Nguyen nor
 8    McGouch treated anyone else differently because neither of them arrested, handcuffed[,]
 9    or removed anyone else that day.” (Pl.’s Resp. to Defs.’ SSUMF ¶ 39, ECF No. 58-1 at
10    11). The video footage captured by Aaron Leaf depicts Defendant McGouch holding and
11    dragging Plaintiff by the upper right arm and/or right armpit. See Ex. E to Paradis Decl.
12    ECF No. 50-5. The video footage captured by UPAT depicts Defendant Nguyen holding
13    and dragging Plaintiff by the left wrist and left forearm upon reaching the exit door. See
14    Ex. D to Paradis Decl. ECF No. 50-5. In support of Plaintiff’s Response in opposition to
15    Defendants’ Motion for Summary Judgment or Partial Summary Judgment (ECF No. 58),
16    Plaintiff filed photos of unidentified police officers removing other protesters from
17    National City Council chambers on July 24, 2018. See Ex. 2 to Gilliland Decl., ECF No.
18    58-2 at 30; Ex. 3 to Gilliland Decl., ECF No. 58-2 at 32; Ex. 11 to Gilliland Decl., ECF
19    No. 58-2 at 72. The first photo depicts two unidentified police officers holding and lifting
20    a handcuffed, female, white protestor by the upper arms and/or armpits. See Ex. 2 to
21    Gilliland Decl., ECF No. 58-2 at 30. The second photo depicts two unidentified police
22    officers hold and lifting a handcuffed, female, white protestor by the upper arms and/or
23    armpits. See Ex. 3 to Gilliland Decl., ECF No. 58-2 at 32. The third photo depicts two
24    unidentified police officers hold and lifting a handcuffed, female, white protestor by her
25    bent elbows. See Ex. 11 to Gilliland Decl., ECF No. 58-2 at 72. Plaintiff fails to establish
26    the identity of these police officers and whether any of them were Defendants Nguyen or
27    McGouch.
28

                                                  23
                                                                             3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.777 Page 24 of 26



 1          The evidence in the record shows that the manner in which Defendants Nguyen and
 2    McGouch held and dragged Plaintiff was similar to the manner in which the unidentified
 3    police officers held and lifted female white protestors. The evidence in the record shows
 4    that “[n]either [Defendants] Nguyen nor McGouch said anything about [Plaintiff]’s race or
 5    her politics before, during[,] or after her arrest.” (Pl.’s Resp. to Defs.’ SSUMF ¶ 38, ECF
 6    No. 58-1 at 10). Plaintiff has failed to present a genuine issue of material fact as to the
 7    claim of violence because of race. See e.g., Jaramillo v. City of San Mateo, 76 F. Supp. 3d
 8    905, 928 (N.D. Cal. 2014) (“Because Jaramillo has not presented evidence . . . that the
 9    [defendant] officers were ‘motivated by prejudice against [Jaramillo]’ because he is
10    Hispanic, . . . the Court GRANTS the [defendant] officers’ and the [defendant] City’s
11    motion [for summary judgment] as to this claim under § 51.7.”); Warren v. Marcus, 78 F.
12    Supp. 3d 1228, 1248 (N.D. Cal. 2015) (“[The] [p]laintiff testified that after he was shot, he
13    heard someone use a racial epithet. . . . [The] [d]efendant [officer] denies being near
14    [p]laintiff after the shooting and denies making the statement. [The] [p]laintiff provides
15    no authority to support attributing the epithet by an unidentified officer to [d]efendant
16    [officer] for purposes of section 51.7 liability. [The] [p]laintiff has failed to demonstrate a
17    genuine dispute of fact as to whether [d]efendant [officer] was motivated by racial animus
18    when he shot Plaintiff. Accordingly, the court grants summary judgment as to [p]laintiff’s
19    section 51.7 claim.”). The Court grants summary judgment in favor of Defendants
20    National City, Nguyen, and McGouch and against Plaintiff for violence because of race in
21    violation of Cal. Civ. Code § 51.7 (claim 2).
22    IV.   MOTION TO CONSOLIDATE CASES (ECF No. 51)
23          Plaintiff requests that the Court consolidate this case (“Williamson I”) with a
24    separate action, Williamson v. Long et al, No. 3:20-cv-00743-AJB-AGS (S.D. Cal. filed
25    Apr. 17, 2020) (“Williamson II”). In Williamson II, Plaintiff initiated the action by filing
26    a Complaint against Defendants Daniel Long and Hadel Awad. (ECF No. 1). Plaintiff
27    alleges that she sustained injuries when Defendants Long and Awad (National City police
28    officers) handcuffed her during a National City Council meeting, escorted her from

                                                    24
                                                                                3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.778 Page 25 of 26



 1    National City Council chambers, and transported her to the National City police station on
 2    June 19, 2018. See id. at 2-4. Plaintiff brings one cause of action for excessive force in
 3    violation of 42 U.S.C. § 1983 against Defendants Long and Awad. See id. at 4-5.
 4          Plaintiff contends that there are common questions of fact because the questions of
 5    fact are substantially similar. Plaintiff asserts that Defendant National City’s rebuttal
 6    expert opined that Plaintiff’s rotator cuff could have been torn on June 19, 2018 or July 24,
 7    2018. Plaintiff contends that inconsistent judgments and a miscarriage of justice will occur
 8    if a jury is convinced that Plaintiff was injured on June 19, 2018 by Defendants Long and
 9    Awad because Plaintiff may not receive compensation for injuries allegedly sustained on
10    July 24, 2018 by Defendants National City, Nguyen, and McGouch. Defendants National
11    City, Nguyen, and McGouch contend that there are no common questions of law or fact.
12    Defendants National City, Nguyen, and McGouch contend that consolidation will cause
13    inconvenience, delay, prejudice, and confusion.
14          “If actions before the court involve a common question of law or fact, the court may:
15    (1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate the
16    actions; or (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P.
17    42(a). “The district court has broad discretion under this rule to consolidate cases pending
18    in the same district.” Inv’rs Research Co. v. U.S. Dist. Court for Cent. Dist. of California,
19    877 F.2d 777, 777 (9th Cir. 1989).
20          The Court finds that there are no common legal or factual issues between Williamson
21    I and II. Williamson I involves numerous remaining causes of action including excessive
22    force in violation of 42 U.S.C. § 1983 (claim 1) regarding Defendant Nguyen’s and
23    Defendant McGouch’s pulling of Plaintiff’s arms and hands; excessive force in violation
24    of Cal. Civ. Code § 52.1 (claim 3) regarding Defendant Nguyen’s and Defendant
25    McGouch’s pulling of Plaintiff’s arms and hands; and Defendant National City’s vicarious
26    liability for excessive force in violation of Cal. Civ. Code § 52.1 (claim 3) regarding
27    Defendant Nguyen’s and Defendant McGouch’s pulling of Plaintiff’s arms and hands. On
28    the other hand, in Williamson II, Plaintiff brings only one cause of action for excessive

                                                   25
                                                                              3:18-cv-02394-WQH-JLB
     Case 3:18-cv-02394-WQH-JLB Document 68 Filed 09/03/20 PageID.779 Page 26 of 26



 1    force in violation of 42 U.S.C. § 1983 against Defendants Long and Awad. Williamson I
 2    and II pertain to different events which occurred over one month apart and involve different
 3    defendants. The Court declines to consolidate Williamson I and II.
 4    V.    CONCLUSION
 5          IT IS HEREBY ORDERED that the Motion for Summary Judgment or Partial
 6    Summary Judgment filed by Defendants National City, Lucky Nguyen and John McGough
 7    (ECF No. 50) is GRANTED IN PART and DENIED IN PART. Summary judgment is
 8    GRANTED as to Plaintiff’s first claim for excessive force in violation of 42 U.S.C. § 1983
 9    regarding tight handcuffs, Plaintiff’s second claim for violence because of race in violation
10    of Cal. Civ. Code § 51.7, and Plaintiff’s third claim for excessive force in violation of Cal.
11    Civ. Code § 52.1 regarding tight handcuffs. Summary judgment is otherwise DENIED.
12          IT IS FURTHER ORDERED that the Motion to Consolidate Cases filed by Plaintiff
13    Tasha Williamson (ECF No. 51) is DENIED.
14          IT IS FURTHER ORDERED that the final pretrial conference is set for Thursday,
15    November 12, 2020 at 9:30 a.m. in Courtroom 14B before the Honorable William Q.
16    Hayes. The parties shall lodge the proposed pretrial order on or before October 9, 2020.
17     Dated: September 3, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   26
                                                                               3:18-cv-02394-WQH-JLB
